—Appeal from a judgment of the County Court of Broome Court (Mathews, J.), rendered June 29, 1995, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
*797After being charged in an indictment with criminal possession of a controlled substance in the third degree, defendant pleaded guilty to attempted criminal possession of a controlled substance in the third degree in satisfaction of the indictment and another pending charge. As agreed upon, defendant was sentenced as a second felony offender to a prison term of 3 to 6 years and now appeals. We affirm.
Defense counsel contends that there are no nonfrivolous issues in this case and seeks to be relieved as counsel. Upon our review of the record, which demonstrates a knowing, intelligent and voluntary guilty plea, as well as defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.